IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                         )          No. 80343-3-I
                                              )
                       Respondent,            )          DIVISION ONE
                                              )
               v.                             )          PUBLISHED OPINION
                                              )
 KEVIN PATRICK TAYLOR,                        )
                                              )
                       Appellant.             )
                                              )

       HAZELRIGG, J. — Kevin P. Taylor was convicted of arson in the second

degree and murder in the second degree-felony murder following a jury trial.

Taylor had a history of disorienting seizures, which was the basis for his diminished

capacity defense. At trial, the primary issue was whether Taylor was able to form

the necessary mental states of the various charges such that he could be found

criminally culpable. During trial, the State’s expert violated multiple pretrial rulings

by the court which led to an unsuccessful motion for mistrial by the defense. Taylor

appeals, arguing the court erred in denying his for-cause challenge to a juror and

his motion for mistrial, and by failing to include the mental state of recklessness in

the jury instruction on diminished capacity. The trial judge’s ruling on the juror

challenge was proper, but the court erred in denying the defense motion for mistrial

and in the omission of one of the mental states from the diminished capacity

instruction. Accordingly, we reverse.
No. 80343-3-I/2


                                            FACTS

        Kevin Taylor was convicted of murder in the second degree-felony murder

and arson in the second degree following a jury trial. The State alleged that on

September 3, 2016, Taylor killed his wife, Julie1, by striking her repeatedly with a

.22 caliber rifle and then set fire to her Jeep. At trial, the State presented charges

of murder in the second degree-intentional murder and murder in the second

degree-felony murder (based on an allegation of assault in the second degree), in

addition to one count of arson in the second degree for the fire in the Jeep. Taylor

pursued a diminished capacity defense based on a delusional psychotic state

brought on by his documented seizure disorder. Both the defense and the State

presented expert testimony addressing the central question of whether Taylor’s

condition impacted his capacity to form the various required mental states for the

charged crimes.

        Taylor was diagnosed with a seizure disorder in 2005. In 2013, he had a

seizure while driving which led to his hospitalization. Following this accident, his

seizures appeared to be better controlled, though he did still experience them

periodically. When Taylor had a seizure, he would become disoriented and often

unaware of where he was or who he was with. Nonetheless, Taylor could still walk,

talk, and navigate around objects during an episode.

        Leading up to the night of the killing, Taylor’s seizures were increasing in

frequency. Julie texted the following messages to a friend just four days prior to



        1 Because Kevin and Julie Taylor share the same last name, we will refer to Julie by her
first name for clarity. No disrespect is intended.


                                              -2-
No. 80343-3-I/3


her death: “So Kevin has had four seizures since 12:15 this morning . . . He’s

scaring the shit out of me. . . . Last one was just after 7:00.” Julie recorded Taylor

during one of his seizures on August 31, 2016. In the video, he was talking about

recycling, laughing one minute and crying in the next. His son, Jake, testified that

this was not his father’s typical behavior during a seizure. Julie took Taylor to see

his primary care provider, Dr. John Gossom, the following day. Gossom testified

that Julie conveyed concern over Taylor’s spells of rage and anger which she

believed were brought on by his seizures. Gossom increased the dosage of

Taylor’s seizure medication and indicated further recording of the seizures could

be helpful.

       Julie happened to record Taylor moments before her death. The video,

dated September 3, 2016, lasts three minutes and 27 seconds and shows Taylor

in a very strange state. That same night, two calls were made from the Taylor

residence to 911 at 1:00 a.m. and 1:13 a.m. Each call was an “open line” with

music playing in the background.

       San Juan County Sheriff’s Deputy Eric Gardiner was first on the scene at

1:19 a.m. Upon arrival, Gardiner heard music and went toward the side deck of

the Taylors’ home to investigate. The sliding door was open and Julie was on the

ground with her feet toward the door. There was blood splatter around her body

and Gardiner observed a broken rifle stock and broken ceramic pot nearby. A

motorcycle helmet was partially covering Julie’s head and there were seven cans

of cat food tucked in her arm and on her hand.




                                        -3-
No. 80343-3-I/4


      Gardiner noticed Taylor reclined on the couch, looking at Gardiner with a

blank stare. Taylor then said, “I got her.” Gardiner put Taylor in the back of his

patrol car. While placing him in the backseat, Taylor said Julie had poisoned him.

When Gardiner asked if he had any symptoms, Taylor said no. Gardiner quickly

surveyed the area and then returned to his vehicle, at which point Taylor told

Gardiner to check Julie’s Jeep and said something about a fire. Gardiner checked

the Jeep and found the interior was smoking. There was a dumbbell and a propane

torch on the ground near the Jeep.

      Sergeant Scott Brennan arrived on the scene around 1:30 a.m. and

paramedic Kyle Davies arrived minutes later. Davies examined Taylor in the back

of the patrol car. Davies asked if Taylor had been drinking and Taylor replied that

he had one drink before dinner and two mixed drinks while watching television.

Davies administered the Glasgow Coma Scale and the results suggested that

Taylor was alert. Davies later testified that Taylor was oriented to time and place

during their interaction at the scene. However, Taylor did say numerous times he

had been poisoned by his wife and that he wanted a divorce.

      Gardiner took Taylor to the hospital at around two in the morning. When

Gardiner told Taylor where they were going, Taylor said “I really screwed up.”

When Gardiner asked Taylor to repeat himself, he said, “She really screwed up.”

Gardiner testified that when Taylor was asked by hospital staff why he thought he

was poisoned, Taylor responded, “Julie told him that he had less than a minute to

live, and said he guessed he decided to take her with him.” An hour or so later,

while lying in the hospital bed, Taylor asked Gardiner, “Where’s Julie?” Taylor



                                       -4-
No. 80343-3-I/5


looked confused and asked what happened. Gardiner told him he did not know,

to which Taylor responded, “You drove me in.” Later that morning, Taylor was

booked into jail. Back at the house, deputies located a series of strange notes on

the counter and a Kindle Fire tablet that contained videos from August 31st and

September 3rd.

       Dr. Andres Kanner, a neurologist and medical school professor specializing

in epilepsy, testified at trial as an expert for the defense. Kanner opined that, based

on all of the evidence, Taylor did not have the capacity to form the intent to either

kill or assault his wife or to knowingly and maliciously set fire to her Jeep. Kanner

explained in great detail how seizures of this sort can manifest in an individual.

Kanner concluded that Taylor was suffering from postictal psychosis; a form of

psychosis that occurs after a flurry of seizures and causes the individual to become

irritable, withdrawn, or isolated, which can later lead to “overt psychotic symptoms.”

He further indicated that the paramedic’s evaluation by way of the Glasgow Coma

Scale had little relevance to the more nuanced analysis of cognitive function

regarding capacity.2

       Kanner also ruled out toxicity from drugs or alcohol as the cause of his

behavior. A blood sample was taken from Taylor at the hospital and a toxicology

screening conducted.        The results showed a blood alcohol content (BAC) of

.10g/100mL.      However, the doctor who administered the blood draw testified

Taylor was not significantly impaired in a clinical sense. Kanner testified that .10


       2 Specifically, Kanner explained that the utility of the Glasgow Coma Scale is limited to
determining alertness or consciousness of the subject. The fact that Taylor was conscious when
contacted by first responders at the scene was not in dispute.


                                             -5-
No. 80343-3-I/6


BAC was not sufficient to cause a psychotic episode and concluded that the

alcohol had no impact on Taylor’s behavior.

       Dr. Jenna Tomei, a psychologist at Western State Hospital, was called as

an expert witness for the State. She violated numerous pretrial rulings during her

testimony. Tomei opined that Taylor had the capacity to form the requisite mental

states for the charged offenses: intent, knowledge, and malice.         Though she

agreed with much of Kanner’s testimony regarding the science related to the

seizure disorder and postictal psychosis, she disagreed as to the ultimate

conclusion on capacity. When asked by the prosecutor what information she had

reviewed as part of her evaluation, Tomei responded, “In this specific case, I

reviewed prior medical records for Mr. Taylor.         I also reviewed prior legal

documents regarding his criminal history and any—.” The reference to criminal

history violated the court’s ruling on a defense motion in limine; the court sustained

the resulting defense objection and granted its motion to strike.

       Later, the prosecution asked how Taylor’s BAC may have impacted Tomei’s

opinion and she responded “Even though it appears that Mr. Taylor does have a

lengthy history of—.” The defense again objected and moved to strike; the court

sustained the objection and granted the motion to strike. The court then ruled that

Tomei could not testify regarding possibilities and conjecture as to how substance

use may have contributed to Taylor’s behavior.         Following this ruling, Tomei

testified that she found nothing unusual about Taylor’s behavior toward responding

officers, as she explained, “He replied very appropriately to the officer saying, I’m

not going to be any trouble, asking for his attorney—.” The prosecutor then



                                        -6-
No. 80343-3-I/7


interjected: “I’m going to stop you right there.” Following this exchange, defense

requested a sidebar and the jury was excused.

       The defense moved for a mistrial, noting this was the third time Tomei had

violated the court’s rulings on motions in limine. Taylor asserted that either Tomei

had not been informed of the rulings or she was purposefully disregarding them.

During voir dire on that issue, it became apparent that, despite the State’s initial

broad assertion that it had advised Tomei of the evidentiary rulings, the prosecutor

had failed to instruct her that the court had specifically excluded references to

Taylor’s criminal history or request for an attorney. The court ruled that though the

violations occurred and were improper, the cumulative prejudice was not so great

that nothing short of a new trial would ensure fair proceedings. Taylor’s motion

was denied.

       The jury convicted Taylor of murder in the second degree–felony murder

and arson in the second degree. The jury found several aggravators by way of

special verdict, including the fact that Taylor was armed with a firearm at the time

of the murder. He was acquitted of murder in the second degree–intentional

murder. Taylor was sentenced to 240 months in prison, which included 60 months

based on the firearm enhancement, followed by 36 months of community custody.

Taylor now appeals.




                                        -7-
No. 80343-3-I/8


                                          ANALYSIS

I.      Denial of Defense Challenge to Juror 3 for Cause

        Taylor first assigns error to the trial court’s denial of his for-cause challenge

to juror 3 during voir dire.3 In response to questioning, juror 3 explained that he

was familiar with a witness the State expected to call in its case in chief as they

sometimes worked together when the juror was engaged as a volunteer with San

Juan EMS.4 Juror 3 went on to admit that his familiarity with the witness might

lead him to give the witness a bit more credibility than someone else. However,

juror 3 also expressly indicated that he could put his own training and experience

aside and give the expert opinions more weight than his knowledge. He further

declared that he would “trust the facts.”

        As a preliminary matter, the State argues Taylor’s assignment of error on

this issue is waived since he did not use a peremptory challenge on juror 3

following the denial of his for-cause challenge. Taylor ultimately did exhaust all of

his peremptory challenges on other potential jurors.                           This argument

misunderstands the distinctions between preservation and prejudice in the context

of for-cause and peremptory challenges. The issue is not waived. See State v.

David, 118 Wn. App. 61, 68–69, 74 P.3d 686 (2003).

        The federal and state constitutions both guarantee trial by an impartial jury

in all criminal prosecutions. U.S. CONST. amend. VI, XIV; W ASH. CONST. art. I, §§

3, 21, 22; State v. Davis, 141 Wn.2d 798, 824, 10 P.3d 977 (2000). “This right is



        3During voir dire, this juror was identified as 27, but this was changed to juror 3 once he
was seated. The parties’ briefing refers to him as juror 3 and we adopt that identifier.
       4 San Juan Emergency Medical Service.




                                               -8-
No. 80343-3-I/9


violated by the inclusion on the jury of a biased juror, whether the bias is actual or

implied.” In re Pers. Restraint Petition of Yates, 177 Wn.2d 1, 30, 296 P.3d 872

(2013). “The decision to grant or deny a particular challenge for cause is a matter

addressed to the discretion of the trial judge.” State v. Wilson, 141 Wn. App. 597,

606, 171 P.3d 501 (2007). A juror’s relationship to a witness in the case does not

necessarily disqualify a juror. Id.

       In Wilson, a prospective juror had previously been employed at one of the

retail locations, Rite-Aid, alleged to have suffered a loss in the theft at issue in the

trial. Id. at 607–08. She also disclosed that she was familiar with one of the State’s

witnesses as they had been co-workers when she was employed at Rite-Aid. Id.

The trial court denied a for-cause challenge as the juror had indicated her previous

employment would not cause her any bias. Id. at 608. Our court determined that

the denial of the for-cause challenge was not an abuse its discretion. Id. This

case provides that even a relationship with a victim may not result in bias that

would require disqualification of the juror.

       Here, Taylor takes issue with the fact that juror 3 sometimes worked with a

witness for the State, Davies, as a volunteer with San Juan EMS. The juror stated

he worked with Davies at least once a month and that he had a good working

relationship with him. Taylor focuses on juror 3’s statement that he would trust

Davies’ opinion over someone else if it was related to Davies’ field. He also

indicated that if another individual testified differently than Davies, he might give

Davies’ opinion greater weight. However, the juror also expressed that he would

need to know the facts and “would trust the facts.” There was quite a bit of




                                         -9-
No. 80343-3-I/10


examination of this juror based on his field and varying levels of familiarity with a

number of the State’s witnesses. When viewed as a whole, juror 3’s statements

ultimately indicate his willingness and ability to be impartial generally. Juror 3 also

expressly indicated that he would give more weight to the opinions of experts in a

particular field than to his own knowledge and training. The trial court did not abuse

its discretion in determining that juror 3 could carry out his duties in an impartial

manner and denying the for-cause challenge.


II.    Denial of Defense Motion for Mistrial Based on Cumulative Effect

       Though Taylor’s briefing frames this challenge by separating out some of

the various violations of motions in limine as distinct issues, the trial court

considered a single motion for mistrial by the defense when Taylor expressly

argued that the cumulative effect of the numerous violations was of “constitutional

magnitude.” On appeal, we are tasked with reviewing the various rulings of the

trial court, which necessarily requires that we consider the record before the court

at the time the motion was made and the objections and arguments of the parties

as they were framed for the trial judge. As such, our review here follows the

manner by which the issue was presented to the trial court. See State v. Stoddard,

192 Wn. App. 222, 226–27, 366 P.3d 474 (2016).

       We review a trial court’s denial of a motion for mistrial for an abuse of

discretion. State v. Emery, 174 Wn.2d 741, 765, 278 P.3d 653 (2012). “A court

abuses its discretion when it applies the wrong legal standard or bases its decision

on an erroneous application of the law.” State v. Cox, _Wn. App. 2d _, 484 P.3d

529 (2021). The Supreme Court of our state has indicated a trial court should only



                                        - 10 -
No. 80343-3-I/11


grant a mistrial when the defendant has been so prejudiced that nothing short of a

new trial can ensure that the defendant will be tried fairly. State v. Rodriguez, 146

Wn.2d 260, 270, 45 P.3d 541 (2002). We consider any prejudice from error against

the backdrop of the trial as a whole. State v. Escalona, 49 Wn. App. 251, 254, 742

P.2d 190 (1987).

       We utilize a three-part test in determining whether the petitioner was so

prejudiced as to require a new trial. State v. Weber, 99 Wn.2d 158, 165–66, 659

P.2d 1102 (1983). We consider 1) the seriousness of the irregularity, 2) whether

the statement at issue was cumulative of other properly admitted evidence, and 3)

whether the irregularity was able to be cured by an instruction to disregard the

improper testimony, which the jury is presumed to follow. Id.

       Here, Taylor brought a motion for mistrial outside of the presence of the jury

immediately after Tomei stated the following during her testimony: “[Taylor] replied

very appropriately to the officer saying, I’m not going to be any trouble, asking for

his attorney—.” At that point, the prosecutor interjected, “I’m going to stop you

right there.” Taylor’s attorney then asked for a sidebar where the motion was taken

up. The motion for mistrial addressed all three violations of pretrial orders by

Tomei up to that point: the reference to Taylor asking for his attorney, noting that

she had reviewed his criminal history in preparing her report, and her statement

about his “lengthy history of” substance use. Taylor’s counsel asserted that either

Tomei had not been informed of the pretrial rulings or she was intentionally defying

them. The prosecutor responded by assuring the court, “she has been instructed.”

The defense argued that not only was the comment regarding Taylor’s request for




                                       - 11 -
No. 80343-3-I/12


an attorney of constitutional magnitude, but so was “the cumulative effect of [the]

witness’s disregard for the Court’s order three times now.”

       The prosecutor indicated that they had purposefully talked over Tomei when

she began to discuss Taylor asking for an attorney.             While the State had

affirmatively represented that Tomei had been informed of the pretrial rulings, the

prosecutor conceded that she may have had a “slip of the tongue.” The court then

took time to locate relevant authority prior to its consideration of the motion. When

the case was recalled after the recess, the parties engaged in further argument

which led to the defense conducting limited voir dire of Tomei regarding her

instruction from the State as to pretrial rulings. Tomei indicated that, prior to taking

the stand, she was instructed not to reference substance use. She admitted she

was not informed about limitations on statements about criminal history until after

the defense objection to that portion of her testimony. Tomei also indicated that

she had not been informed that she could not reference Taylor’s request for

counsel.

       When the court ruled on the motion, it found that Tomei had not purposefully

violated the order and that her statement regarding Taylor’s request for his

attorney, though improper, was responsive to the question asked. The court

expressly found that the prejudicial effect of that comment was “minimal” as she

was immediately interrupted by the prosecutor such that the jury may not have

even heard her. The court explained that any concern about the reference to

Taylor’s criminal history had been handled with a limiting instruction. As to a

history of substance use, the court held that the jury was provided properly




                                         - 12 -
No. 80343-3-I/13


admitted evidence of Taylor’s blood alcohol level prior to Tomei’s testimony, such

that her statement on that topic was not prejudicial. In summation, the trial court

ruled “I cannot find, under the facts and circumstances of this situation, that the

defendant is so prejudiced such that nothing short of a new trial would ensure that

he will be tried fairly.” The defense asked the court to instruct the jury to disregard

the last comment about Taylor’s request for his attorney. The court so instructed,

stating: “Members of the jury, I instruct you to disregard the last couple of questions

and answers that were given by Dr. Tomei.”

       The factual record before us necessarily guides our application of the well-

established Weber test. We first contemplate the seriousness of the irregularity.

When reviewing the series of irregularities as a whole, we are compelled to also

consider who was responsible for the errant testimony; whether it was the result of

a witness who misunderstood or disregarded instructions or whether the witness

was misinformed or uninformed as the result of the actions, or inaction, of one of

the attorneys.   The record clearly demonstrates that Tomei was not properly

advised as to the limitations for testimony that the court had placed on at least two

important topics, despite the prosecutor’s affirmative assertion to the court that

they had so instructed the State’s key witness. As such, the responsibility for the

series of successive violations of rulings on motions in limine by a critical expert

witness lies squarely with the State. ER 103(c) requires that: “In jury cases,

proceedings shall be conducted, to the extent practicable, so as to prevent

inadmissible evidence from being suggested to the jury by any means.” It is

reasonable to expect the litigators to carry out the intent of this evidence rule by




                                        - 13 -
No. 80343-3-I/14


properly advising their witnesses prior to testimony. When trial irregularities are

brought about by one of the attorneys, as opposed to a noncompliant witness, the

seriousness increases. This is particularly true when, as here, the result is not a

single misstatement, but a series of violations which requires opposing counsel to

object again and again in the hopes of protecting their client’s right to a fair trial.

       When conduct by a party, in this case failing to inform a witness of pretrial

rulings, gives rise to an irregularity, it creates a burden for the opposing party to

object and seek redress from the court.            This inherently establishes more

prejudice; not only was an excluded topic referenced in front of the jury, but that

act then forces counsel to weigh the value of objecting, which can call further

attention to the improper testimony. Here, the prosecutor’s failure to properly

instruct their witness as to the court’s limitations on her testimony, even after the

first sustained defense objection, leads us to conclude that this cumulative error

was very serious. The State’s inaction with regard to Tomei forced Taylor to

repeatedly object.    Further, the trial was primarily focused on the conflicting

opinions of experts as to Taylor’s mental state such that Tomei’s credibility and

opinion were central to the State’s case, which also contributes to the overall

impact of the repeated violations. This first factor of the Weber test weighs heavily

in Taylor’s favor.

       As to the second factor, whether the statement at issue was cumulative of

other properly admitted evidence, only the substance use comment was

cumulative of other evidence. As stated previously, the jury received evidence of

Taylor’s alcohol use that evening based on other testimony and the admission of




                                         - 14 -
No. 80343-3-I/15


his blood results from the hospital which showed a BAC of .10g/100mL. The jury

did not hear evidence of his past history with substance use of any kind. Neither

was there other evidence presented that referenced Taylor’s request for his

attorney. Similarly, the comment regarding Taylor’s criminal history was the sole

reference to such in the record and was in no way cumulative. This Weber factor

weighs in favor of Taylor.

       The final factor, whether the irregularity was able to be cured by an

instruction, reinforces why the record before us causes the seriousness inquiry to

drive our conclusion on this issue. Both the reference to criminal history and the

statement about Taylor asking for his attorney were followed by curative

instructions. The reference to a “lengthy history” was not. In that instance, defense

counsel objected and moved to strike. The court sustained, without a specific

direction to strike, and then argument was taken up outside the jury that helped to

clarify the pretrial ruling. The decision not to instruct the jury upon their return was

likely due to the fact that the court recessed for a fifteen minute break so that it

could take up argument and clarify the pretrial ruling. Had the court given an

instruction to disregard the errant testimony after the jurors returned to the

courtroom, it may have called more attention to the statement such that it would

have countered the desired curative effect. Again, the repeated need to instruct

only highlights the prejudice created by the State’s inaction in terms of preparing

its expert witness for trial. In isolation, each of these irregularities likely could have

been resolved or mitigated with curative instructions, but the misstatements here

accumulated quickly over the course of direct examination of a single key witness.




                                          - 15 -
No. 80343-3-I/16


       Trials are controlled by the judge hearing the case. Bill & Melinda Gates

Found. v. Pierce, 15 Wn. App. 2d 419, 444, 475 P.3d 1011 (2020). However, as

the other legal professionals involved in the process, attorneys also have a

tremendous impact on the manner by which the proceedings unfold. See State v.

Monday, 171 Wn.2d 667, 676, 257 P.3d 551 (2011) (“prosecutor owes a duty to

defendants to see that their rights to a constitutionally fair trial are not violated”);

State v. Neidigh, 78 Wn. App. 71, 79, 895 P.2d 423 (1995) (“defense counsel

should be aware of the law and make timely objection when the prosecutor crosses

the line”); Ryan v. Ryan, 48 Wn.2d 593, 600, 295 P.2d 1111 (1956) (“should a

breach of a canon of professional conduct be so flagrant that it can be said, as a

matter of law, that the breach prevented a fair trial, a court should not hesitate to

hold such breach of conduct prejudicial error, and grant a new trial.”). Where the

need for the court to repeatedly instruct and attempt to cure is created by one of

the attorneys, as was the case here, the overall fairness of the trial may be eroded

such that those attempts become futile. For this reason, the final Weber factor,

whether the irregularity can be cured by instruction, weighs in Taylor’s favor.

       Applying the Weber test, and viewing the factors within the context provided

in the record as to how these trial irregularities came about, we conclude that

Taylor has met his burden of establishing an abuse of discretion as to the denial

of his motion for mistrial. See State v. Lewis, 130 Wn.2d 700, 707, 927 P.2d 235

(1996). Escalona requires that we consider any prejudice from the erroneous

denial of a motion for mistrial against the backdrop of the trial as a whole. 49 Wn.

App. 251. This trial presented the jury with the primary question of whether Taylor




                                         - 16 -
No. 80343-3-I/17


was able to form the requisite mental state for the charged crimes. The jury heard

from two experts, one of whom violated motions in limine three times in rapid

succession as a direct result of the State’s failure to properly instruct her as to the

court’s rulings. This impermissibly burdened Taylor with repeated objections,

motions to strike and requests for curative instructions, substantially increasing the

prejudice to him such that nothing short of a new trial can ensure that he is tried

fairly.


III.      Omission of a Mental State from the Diminished Capacity Instruction

          Finally, Taylor argues the court committed error when it declined to include

the mental state of recklessness in the diminished capacity instruction, but

included all other relevant mental states. While our determination as to the motion

for mistrial is dispositive, we reach this final issue in the event that the State elects

to retry Taylor because the diminished capacity instruction provided to the jury here

was erroneous.

          The court properly instructed the jury as to the elements of assault in the

second degree, the crime that the State alleged supported the felony murder

charge. However, it declined to include the mental state of recklessness, which

applies to assault in the second degree, within the diminished capacity instruction.

This omission from the instructions constitutes instructional error.

          We review alleged errors of law in jury instructions de novo. State v.

Barnes, 153 Wn.2d 378, 382, 103 P.3d 1219 (2005). “Jury instructions are proper

when they permit the parties to argue their theories of the case, do not mislead the

jury, and properly inform the jury of the applicable law.” Id. “Jury instructions,



                                         - 17 -
No. 80343-3-I/18


taken in their entirety, must inform the jury that the State bears the burden of

proving every essential element of a criminal offense beyond a reasonable doubt.”

State v. Pirtle, 127 Wn.2d 628, 656, 904 P.2d 245 (1995). “It is reversible error to

instruct the jury in a manner that would relieve the State of this burden.” Id.

       Diminished capacity is a mental condition not amounting to insanity, “that is

demonstrated to have a specific effect on one’s capacity to achieve the level of

culpability required for a given crime.” State v. Gough, 53 Wn. App. 619, 622, 768

P.2d 1028 (1989). A diminished capacity defense requires expert testimony. State

v. Atsbeha, 142 Wn.2d 904, 914, 16 P.3d 626 (2001).

       The relevant instructions that were provided to the jury are as follows:

       Instruction No. 12[:]
       A person commits the crime of assault in the second degree when
       he intentionally assaults another and thereby recklessly inflicts
       substantial bodily harm or assaults another with a deadly weapon.
       ...
       Instruction No. 14[:]
       A person is reckless or acts recklessly when he knows of and
       disregards a substantial risk that a wrongful act may occur and this
       disregard is a gross deviation from conduct that a reasonable person
       would exercise in the same situation.

       When recklessness as to a particular result or fact is required to
       establish an element of a crime the element is also established if a
       person acts intentionally as to that result or fact.
       ...
       Instruction 11[:]
       To convict Kevin Taylor of the crime of murder in the second degree-
       felony murder-in Count II, each of the following elements of the crime
       must be proved beyond a reasonable doubt:
           (1) That on or about September 3, 2016, Kevin Taylor committed
               assault in the second degree;
           (2) That Kevin Taylor caused the death of Julie Taylor in the
               course of and in furtherance of such crime;
           (3) That Julie Taylor was not a participant in the assault in the
               second degree; and
           (4) That this act occurred in the State of Washington.



                                       - 18 -
No. 80343-3-I/19


       ...
       Instruction 23[:]
       Evidence of mental illness or disorder may be taken into
       consideration in determining whether the defendant had the capacity
       to form intent, knowledge, or malice.

The diminished capacity instruction, 23, included all relevant mental states except

recklessness. Recklessness was an essential element as to assault in the second

degree, which must be proved beyond a reasonable doubt in order to convict on

the felony murder charge.      Instruction 12, the assault in the second degree

instruction, properly included both mental states. See State v. Hayward, 152 Wn.

App. 632, 640–45, 217 P.3d 354 (2009). Instruction 14 provided the jury with the

definition of reckless and recklessness, properly explaining, in relevant part, that

“[a] person is reckless or acts recklessly when he knows of and disregards a

substantial risk.” (Emphasis added). It is an unusual occurrence that a jury

instruction includes a more serious mental state (knowledge) in its definition of a

lesser mental state (recklessness), but that is precisely what this pattern instruction

does. As such, it was improper to decline Taylor’s request to include the mental

state of recklessness in the diminished capacity instruction when the court

instructed the jury as to diminished capacity with regard to knowledge.

       Though the State argues on appeal that Taylor presented insufficient

evidence to include recklessness in the diminished capacity instruction, this

position has no merit.     As an initial matter, this is a fundamentally different

argument than the State presented when it opposed the inclusion of recklessness

in the instructions at the trial court.     There, the parties focused on whether

recklessness was a mental state of assault in the second degree and therefore




                                          - 19 -
No. 80343-3-I/20


must be included in the diminished capacity instruction. The State expressly took

the position that it was not. This is incorrect. The sufficiency argument now

presented by the State is not responsive to Taylor’s framing of this assignment of

error on appeal. However, our review of the trial testimony supports the conclusion

that Taylor presented sufficient evidence to instruct on recklessness through

Kanner. This expert testimony set out a proper evidentiary framework to indicate

that diminished capacity was relevant to the jury’s determination as to

recklessness, such that a reasonable juror could find Taylor lacked the capacity to

understand the consequences of his actions based on his mental condition. The

omission of recklessness from jury instruction 23 was error. However, because

our holding as to the motion for mistrial is dispositive, we need not determine

whether the instructional error was harmless.

      Reversed.




WE CONCUR:




                                      - 20 -